     Case 1:19-cv-01333-NONE-EPG Document 37 Filed 01/28/21 Page 1 of 17


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11     JORGE LUIS SOSA,                                   No. 1:19-cv-01333-NONE-EPG (PC)
12                        Plaintiff,                      FINDINGS AND RECOMMENDATIONS,
                                                          RECOMMENDING THAT DEFENDANT’S
13             v.                                         MOTION TO DISMISS BE DENIED
14     R. HULSE,                                          (ECF No. 18)
15                        Defendant.
16

17           Jorge Luis Sosa (“Plaintiff”) is a state prisoner proceeding pro se and in forma pauperis in

18    this civil rights action filed pursuant to 42 U.S.C. § 1983. Plaintiff filed his complaint on

19    September 9, 2019. (ECF No. 1). This case is proceeding on Plaintiff’s claims against Defendant

20    R. Hulse (“Defendant”) and Does 1-3 for excessive force and sexual assault in violation of

21    Plaintiff’s Eighth Amendment rights and retaliation in violation of Plaintiff’s First Amendment

22    rights. (ECF Nos. 1 & 20 at 2).

23           On April 9, 2020, Defendant filed a motion to dismiss the complaint on the ground that

24    Plaintiff’s claims are time-barred by the statute of limitations. (ECF No. 18 at 1). For the reasons

25    below, the Court recommends denying Defendant’s motion to dismiss.

26    ///

27    ///

28    ///
                                                         1
     Case 1:19-cv-01333-NONE-EPG Document 37 Filed 01/28/21 Page 2 of 17


 1    I.     SUMMARY OF PLAINTIFF’S COMPLAINT

 2           Plaintiff’s complaint alleges as follows:

 3    Factual Allegations

 4           On June 6, 2014, Plaintiff was housed at the California Substance Abuse Treatment

 5    Facility (SATF). A correctional officer and an inmate turned off his water. The next day, on

 6    June 7, 2014, three officers took Plaintiff out of his cell to another cell where there were no

 7    cameras or there were cameras but they were covered. Plaintiff was slammed against the wall

 8    and one correctional officer put him in a choke hold and punched Plaintiff in the ribs. Medical

 9    reports will confirm the damage he suffered. Then one of the correctional officers pulled down

10    Plaintiff’s boxers and penetrated his anus with a gloved finger.

11           Plaintiff has been repeatedly targeted by corrections officers because of him standing up

12    and speaking against them when they abused other inmates. This has been going on for years.

13    He has had many false rule violation reports written about him and property stolen.

14           Plaintiff asks for the officers to be punished. He wants to be free from further acts of

15    retaliation by corrections officers.

16    Attached Forms

17           Plaintiff attached grievances and other forms to his complaint. (ECF No. 1-1). The Court

18    reviews them in chronological order, based on the earliest date on each form.

19           On December 4, 2014, Plaintiff signed a form that informed him of his rights to privacy

20    with respect to his sexual assault allegation. The form was not numbered, but it was entitled
21    “Victims of Sex Crimes; Acknowledgment of California Penal Code Section 293(a);

22    Notification/Request for Confidentiality of Information.” (Id. at 11).

23           Plaintiff signed a CDCR 22 form, for “Inmate / Parolee Request for Interview, Item or

24    Service.” It was dated as received on August 24, 2015. In it, Plaintiff sought “copies of all

25    documents, reports or chronos filed in my files that are related to or pertain to the incident on or

26    about June 07th, 2014 at ‘C.T.C[.]’ – S.A.T.F.-Corcoran at 21:00 HR (I’m referring to the report
27    of sexual assault by c/o Housse and his partners)[.]” (Id. at 10). The staff response, dated

28    September 2, 2015, stated that no documents were located.

                                                         2
     Case 1:19-cv-01333-NONE-EPG Document 37 Filed 01/28/21 Page 3 of 17


 1               On September 20, 2015, Plaintiff signed another request for information on a form CDCR

 2    22a, for “Inmate / Parolee Request for Interview, Item or Service.” Plaintiff’s request was for

 3    information concerning his sexual assault claims. (Id. at 12) (“The sole purpose of this request is

 4    to respectfully request documentation in regards to the disposition of a sexual misconduct

 5    investigation against CSATF officers conducted by ISU.”).1 The response, dated October 1, 2015,

 6    was that the investigation was ongoing.

 7               There is a single sheet of paper, shown as Page 2, with a date of July 27, 2018. It states

 8    that it is from the “Intake and Review Unit, Officer of the Inspector General.” It does not clearly

 9    show what the letter is about; it discusses only various procedures of reviewing the decision from

10    the OIG. (Id. at 3).

11               On August 23, 2018, Plaintiff signed a form CDCR 602, Inmate / Parolee Appeal. It was

12    stamped as received on August 28, 2018. In the grievance, Plaintiff alleges he was assaulted by

13    correctional officers. The substance of the grievance is substantially similar to the allegations in

14    Plaintiff’s complaint. (Id. at 4-7). The section concerning the first level response was stamped

15    “BYPASS.”

16               The second level response was dated October 2, 2018 and signed by various parties on

17    October 11 and 12, 2018. (Id. at 8-9). The response stated Plaintiff’s allegations were not

18    sustained by internal affairs. (Id. at 9).

19               The third level appeal is stamped June 7, 2019. Plaintiff’s appeal was denied. (Id. at 1-2).

20    Background Regarding Motion to Dismiss
21               Plaintiff filed this lawsuit on September 10, 2019. (ECF No. 1).

22               Defendant filed a motion to dismiss on April 9, 2020 on the basis of the statute of

23    limitations. (ECF No. 18). The motion claimed that Plaintiff was not entitled to tolling during the

24    time he was incarcerated, but the motion did not otherwise address potential bases for tolling. (Id.

25    at 4-5).

26               Plaintiff’s response was due April 30, 2020. He did not file a timely response.
27               Plaintiff filed a motion for an extension of time to amend his complaint on May 19, 2020.

28               1
                     An additional copy is on page 13.


                                                            3
     Case 1:19-cv-01333-NONE-EPG Document 37 Filed 01/28/21 Page 4 of 17


 1    (ECF No. 19). The Court denied the motion because Plaintiff had no pending deadline to file an

 2    amended complaint. (ECF No. 21). The Court cautioned Plaintiff that his opposition was late and

 3    that “currently Defendants’ motion to dismiss is unopposed. If Plaintiff wishes to extend this

 4    deadline, he should file a motion promptly.” (Id. at 2).

 5           The Court ordered additional briefing on May 29, 2020 concerning tolling while Plaintiff

 6    exhausted his administrative remedies. (ECF No. 22). Defendant filed his additional briefing on

 7    July 8, 2020. (ECF No. 25). Plaintiff’s response was due July 29, 2020. (See ECF No. 22 at 1)

 8    (“Plaintiff shall provide a response to such briefing within twenty-one (21) days following service

 9    of Defendant’s briefing.”).

10           On July 31, 2020, Plaintiff filed a motion for an additional 60-day extension of time to file

11    an opposition to the Motion to Dismiss. (ECF No. 26). The Court granted the motion on August

12    4, 2020 and ordered Plaintiff to “file his opposition to Defendants’ motion to dismiss (ECF No.

13    18) no later than 60 days from the date of service of this order.” (ECF No. 27).

14           On October 14, 2020, Plaintiff filed a motion for extension of time to oppose the motion,

15    stating he has had no access to the law library and limited access to his legal adviser. (ECF No.

16    28). Plaintiff claimed that “the prison has initiated even stricter limitations on prisoner’s

17    movement; including, 1) No yard or outside activities at all, including law library and access to

18    copying of legal materials, leaving Mr. Sosa actually unable to do the legal research necessary to

19    draft an opposition to the Defendant’s motion to dismiss for failure to exhaust.” (ECF No. 28, at

20    p. 2). Plaintiff stated that he had limited access to his legal advocate from N.C.L.A.
21           Plaintiff also argued in his motion for extension of time that he was entitled to equitable

22    tolling. Plaintiff claimed that he had “the honest belief that: ‘because of PLRA’s requirement that

23    those administrate remedies available to him must have been exhausted before bringing his claims

24    and filing suit,” his claim would only accrue after exhaustion of administrative remedies.

25           The Court requested a response from Plaintiff’s institution of confinement. (ECF No. 29).

26    The Warden filed a response with several declarations, which indicated that physical library
27    access was limited from April 4, 2020 to September 1, 2020, “due to conditions arising as a result

28    of the COVID-19 pandemic. These conditions included staff shortages, staff being directed to

                                                          4
     Case 1:19-cv-01333-NONE-EPG Document 37 Filed 01/28/21 Page 5 of 17


 1    telework and the placement of social distancing guidelines.” (ECF No. 30-2, at p. 2). Following

 2    September, 1, 2020, “inmates have been able to access library resources only via the paging

 3    system.” (ECF No. 30-2, at p. 2). The declarations confirmed that “inmate law library access has

 4    been limited and has changed over time during the course of the COVID-19 pandemic.”

 5    However, the declarations also indicated that Plaintiff had not requested physical or paging access

 6    to the law library since August 2019. They also indicated that there have been no restrictions,

 7    limitations or delays in the processing of inmate legal mail. (ECF No. 30-4, at p. 2).

 8           Based in large part on the foregoing declarations, the Court denied Plaintiff’s motion for

 9    an extension of time for the reasons described in that order (ECF No. 31), although it considered

10    the legal arguments raised in the motion for extension of time in its initial Findings and

11    Recommendations regarding the motion to dismiss.

12           The Court issued findings and recommendations on November 10, 2020 and

13    recommended that Defendant’s motion to dismiss be granted. (ECF No. 32). The Court examined

14    whether Plaintiff was entitled to tolling for the exhaustion of administrative remedies but noted

15    that the statute of limitations had already run by the time Plaintiff filed his administrative

16    grievance. The Court briefly considered Plaintiff’s attachments concerning the Office of Internal

17    Affairs but concluded such correspondence alone was insufficient to entitle Plaintiff to tolling.

18    The Court relied in large part on the Ninth Circuit case of Soto v. Sweetman, 882 F.3d 865 (9th Cir.

19    2018), which is discussed further below.

20           Plaintiff filed objections to the Court’s Findings and Recommendations on December 16,
21    2020. (ECF No. 33). Plaintiff’s objections indicate they were prepared with the assistance of

22    NorCal legal Advocates (N.C.L.A.). They are 19 pages long, with legal and factual support. As

23    discussed further below, the objections provide more information regarding Plaintiff’s inquiry

24    with the Office of Internal Affairs. Plaintiff asserts that “Plaintiff was told by the Lieutenant that

25    this was the proper course of action for him to take (beginning an inquiry with the Office of

26    Internal Affairs), and that until this was completed, he could not file a grievance on the
27    allegations.” Plaintiff also distinguished Soto, which Defendant had cited to and, as noted above,

28    the Court had relied on in its Findings and Recommendations. Plaintiff also explained that he is

                                                          5
     Case 1:19-cv-01333-NONE-EPG Document 37 Filed 01/28/21 Page 6 of 17


 1    unable to perform legal research. Plaintiff attached a number of exhibits showing his difficulty

 2    performing legal research and opposing Defendant’s motion.

 3            Defendant responded to those objections on January 11, 2021. (ECF No. 35).

 4            The Court vacated its November 10, 2020 findings and recommendations. (ECF No. 36).

 5    It now issues these revised findings and recommendations.

 6    II.     TIMELINESS OF FILINGS

 7            At the outset, the Court must determine if it will consider Plaintiff’s legal and factual

 8    assertions in Plaintiff’s Opposition to Findings and Recommendations. (ECF No. 33). Defendant

 9    argues that Plaintiff’s earlier motions for an extension of time indicated that Plaintiff himself

10    faced difficulties conducting legal research, not that a fellow inmate assisting him faced the

11    difficulties. (ECF No. 36 at 5). According to Defendant, “Plaintiff’s previous requests for

12    extensions of time [were] egregious misrepresentation[s], which wasted the Court’s time and

13    multiple prison officials’ time.” (Id. at 6).

14            As described above and even more fully on the various submissions and orders in this

15    case, Defendant’s motion to dismiss has been pending since April 9, 2020. Plaintiff was given

16    repeated opportunities to file an opposition to Defendant’s motion. While Plaintiff requested

17    extensions of time and put forth some legal arguments in connection with these motions, Plaintiff

18    failed to fully respond until December 16, 2020. It is thus within the Court’s discretion to

19    disregard this filing as late. See Davidson v. O'Reilly Auto Enterprises, LLC, 968 F.3d 955, 963

20    (9th Cir. 2020) (“District courts may also exercise their discretion by enforcing filing deadlines;
21    they have the power to establish reasonable times for the filing of documents and to evaluate the

22    legitimacy of an excuse for failing to file on time.” (internal quotation marks and citation

23    omitted)).

24            However, it is also clear from these repeated filings that Plaintiff was under severe

25    restrictions in his access to the law library and other legal resources due to COVID-19. For

26    example, it is undisputed that prisoners are unable to obtain physical access to the library and that
27    all access is through paging. Defendant filed an affidavit from S. Tomlinson, the senior librarian

28    at SVSP. (ECF No. 30-2). The affidavit showed the restrictions in using the paging service.

                                                         6
     Case 1:19-cv-01333-NONE-EPG Document 37 Filed 01/28/21 Page 7 of 17


 1    Among other things, a prisoner may request no more than three citations per week, with a

 2    maximum of thirty printed pages. (Id. at 6). Plaintiff also attaches declarations in his objections to

 3    the Court’s Findings and Recommendations indicating that his legal assistant attempted to use the

 4    paging service to copy documents but that the documents sent for copying were lost. (ECF No. 33

 5    at 4 (statement by Plaintiff under declaration of perjury), 7-12 (inmate grievances signed by

 6    Plaintiff’s legal assistant)).

 7            Given Plaintiff’s pro se status, the restrictions on Plaintiff’s law library access, Plaintiff’s

 8    repeated requests for extensions of time, and Plaintiff’s grievances requesting further access, the

 9    Court will exercise its discretion to consider Plaintiff’s legal and factual arguments set forth in his

10    objections to the Court’s initial Findings and Recommendations in considering Defendant’s

11    motion to dismiss.

12    III.    LEGAL STANDARDS

13                    1.       Motions to Dismiss

14            In considering a motion to dismiss, the Court must accept all allegations of material fact in

15    the complaint as true. Erickson v. Pardus, 551 U.S. 89, 93–94 (2007); Hosp. Bldg. Co. v. Rex

16    Hosp. Trustees, 425 U.S. 738, 740 (1976). The Court must also construe the alleged facts in the

17    light most favorable to the plaintiff. Scheuer v. Rhodes, 416 U.S. 232, 236 (1974), abrogated on

18    other grounds by Harlow v. Fitzgerald, 457 U.S. 800 (1982); Barnett v. Centoni, 31 F.3d 813,

19    816 (9th Cir.1994) (per curiam). All ambiguities or doubts must also be resolved in the plaintiff’s

20    favor. See Jenkins v. McKeithen, 395 U.S. 411, 421 (1969). In addition, pro se pleadings “must
21    be held to less stringent standards than formal pleadings drafted by lawyers.” Hebbe v. Pliler,

22    627 F.3d 338, 342 (9th Cir. 2010) (holding that pro se complaints should continue to be liberally

23    construed after Ashcroft v. Iqbal, 556 U.S. 662 (2009)).

24            A motion to dismiss pursuant to Rule 12(b)(6) operates to test the sufficiency of the

25    complaint. See Iqbal, 556 U.S. at 679. “Federal Rule of Civil Procedure 8(a)(2) requires only ‘a

26    short and plain statement of the claim showing that the pleader is entitled to relief,’ in order to
27    ‘give the defendant fair notice of what the ... claim is and the grounds upon which it rests.’” Bell

28    Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007) (alteration in original) (quoting Conley v.

                                                           7
     Case 1:19-cv-01333-NONE-EPG Document 37 Filed 01/28/21 Page 8 of 17


 1    Gibson, 355 U.S. 41, 47 (1957)). “The issue is not whether a plaintiff will ultimately prevail but

 2    whether the claimant is entitled to offer evidence to support the claims.” Scheuer, 416 U.S. at

 3    236 (1974).

 4             The first step in testing the sufficiency of the complaint is to identify any conclusory

 5    allegations. Iqbal, 556 U.S. at 679. “Threadbare recitals of the elements of a cause of action,

 6    supported by mere conclusory statements, do not suffice.” Id. at 678 (citing Twombly, 550 U.S.

 7    at 555). “[A] plaintiff’s obligation to provide the grounds of his entitlement to relief requires

 8    more than labels and conclusions, and a formulaic recitation of the elements of a cause of action

 9    will not do.” Twombly, 550 U.S. at 555 (citations and quotation marks omitted).

10             After assuming the veracity of all well-pleaded factual allegations, the second step is for

11    the court to determine whether the complaint pleads “a claim to relief that is plausible on its

12    face.” Iqbal, 556 U.S. at 678 (citing Twombly, 550 U.S. at 556) (rejecting the traditional 12(b)(6)

13    standard set forth in Conley, 355 U.S. at 45-46). A claim is facially plausible when the plaintiff

14    “pleads factual content that allows the court to draw the reasonable inference that the defendant is

15    liable for the misconduct alleged.” Id. at 678 (citing Twombly, 550 U.S. at 556). The standard

16    for plausibility is not akin to a “probability requirement,” but it requires “more than a sheer

17    possibility that a defendant has acted unlawfully.” Id.

18                      2.        Statute of Limitations

19             California’s two-year statute of limitations for personal injury actions applies to § 1983

20    claims brought in this state. Butler v. Nat’l Cmty. Renaissance of Cal., 766 F.3d 1191, 1198 (9th
21    Cir. 2014); Cal. Code Civ. Proc. § 335.1.2 “Although state law determines the length of the

22    limitations period, federal law determines when a civil rights claim accrues.” Morales v. City of

23    Los Angeles, 214 F.3d 1151, 1153–54 (9th Cir. 2000). “Under federal law, a claim accrues when

24
               2
                 There is a single statute of limitations for each state; California’s longer statute of limitations of ten years
25    for claims of sexual assault against adults, see Cal. Code Civ. Proc. § 340.16(a), does not alter the two-year statute of
      limitations for § 1983 actions. Bonneau v. Centennial Sch. Dist. No. 28J, 666 F.3d 577, 579 (9th Cir. 2012) (section
26    1983 plaintiff not entitled to Oregon’s longer statute of limitations for childhood sexual response because “a state’s
      residual personal injury statute of limitations, not a range of specialized statutes of limitations, should be applied to §
27    1983 claims to prevent unnecessary litigation and preserve the efficacy of the § 1983 remedy” (citing Wilson v.
      Garcia, 471 U.S. 261, 272-73 (1985), superseded by statute on other grounds as recognized by Jones v. R.R.
28    Donnelly & Sons Co., 541 U.S. 369 (2004))).


                                                                    8
     Case 1:19-cv-01333-NONE-EPG Document 37 Filed 01/28/21 Page 9 of 17


 1    the plaintiff knows or has reason to know of the injury which is the basis of the action.”

 2    TwoRivers v. Lewis, 174 F.3d 987, 991 (9th Cir. 1999).

 3                   3.      Equitable Tolling

 4           The statute of limitations can be tolled for various reasons. Relevant here is equitable

 5    tolling. Whether Plaintiff is entitled to equitable tolling is determined by California law, except to

 6    the extent that California laws are inconsistent with federal law. Jones v. Blanas, 393 F.3d 918,

 7    927 (9th Cir. 2004).

 8           Equitable tolling “operates independently of the literal wording of the Code of Civil

 9    Procedure to suspend or extend a statute of limitations as necessary to ensure fundamental

10    practicality and fairness.” Jones, 393 F.3d at 928 (quoting Lantzy v. Centex Homes, 31 Cal. 4th

11    363, 370 (2003)) (internal quotation marks omitted). Under California law, there is a “three-

12    pronged test for invocation” of the equitable tolling doctrine: “(1) timely notice to the defendant

13    in filing the first claim; (2) lack of prejudice to defendant in gathering evidence to defend against

14    the second claim; and, (3) good faith and reasonable conduct by the plaintiff in filing the second

15    claim.” Collier v. City of Pasadena, 142 Cal. App. 3d 917, 924 (1983) (footnote omitted); accord

16    Addison v. State of California, 21 Cal. 3d 313, 319 (1978); Daviton v. Columbia/HCA Healthcare

17    Corp., 241 F.3d 1131, 1133 (9th Cir. 2001) (en banc). “Application of California’s equitable

18    tolling doctrine ‘requires a balancing of the injustice to the plaintiff occasioned by the bar of his

19    claim against the effect upon the important public interest or policy expressed by the limitations

20    statute.’” Jones, 393 F.3d at 928 (alteration omitted) (quoting Lantzy, 31 Cal. 4th at 371). The
21    Ninth Circuit has described this inquiry as “fact-intensive[.]” Cervantes v. City of San Diego, 5

22    F.3d 1273, 1276 (9th Cir. 1993).

23           Statutes of limitations are tolled while prisoners exhaust their administrative remedies.

24    Brown v. Valoff, 422 F.3d 926, 942–43 (9th Cir. 2005) (“[T]he applicable statute of limitations

25    must be tolled while a prisoner completes the mandatory exhaustion process.”). Thus, time

26    Plaintiff spent exhausting his administrative remedies does not count against him.
27                   4.      Pleading Standards for Equitable Tolling

28           Equitable tolling need not be explicitly pleaded. Rather, a complaint must provide

                                                          9
     Case 1:19-cv-01333-NONE-EPG Document 37 Filed 01/28/21 Page 10 of 17


 1    sufficient assertions to show tolling: “[a] motion to dismiss based on the running of the statute of

 2    limitations period may be granted only if the assertions of the complaint, read with the required

 3    liberality, would not permit the plaintiff to prove that the statute was tolled.” Supermail Cargo,

 4    Inc. v. United States, 68 F.3d 1204, 1206–07 (9th Cir.1995); see also Biotechnology Value Fund,

 5    L.P. v. Celera Corp., 12 F. Supp. 3d 1194, 1206 (N.D. Cal. 2013) (“‘It is not necessary that the

 6    complaint explicitly plead equitable tolling,’ if ‘facts are alleged suggesting the applicability of

 7    equitable tolling to suspend the running of the statute of limitations.’” (quoting Audio Marketing

 8    Services, S.A.S. v. Monster Cable Products, Inc., C 12–04760 WHA, 2013 WL 633202, *6 (N.D.

 9    Cal. Feb. 20, 2013)).

10           The Ninth Circuit has explained that equitable tolling typically relies on assertions outside

11    of pleadings, so equitable tolling is generally not decided on a motion to dismiss under Rule

12    12(b)(6): “Generally, the applicability of equitable tolling depends on matters outside the

13    pleadings, so it is rarely appropriate to grant a Rule 12(b)(6) motion to dismiss (where review is

14    limited to the complaint) if equitable tolling is at issue.” Huynh v. Chase Manhattan Bank, 465

15    F.3d 992, 1003–04 (9th Cir. 2006); accord Cervantes, 5 F.3d at 1276 (“California’s fact-intensive

16    test for equitable tolling is more appropriately applied at the summary judgment or trial stage of

17    litigation.”); Veronda v. California Dep’t of Forestry & Fire Prot., 11 F. App’x 731, 735 (9th Cir.

18    2001) (“The allegations in Veronda’s complaint demonstrate that he exercised diligence in

19    pursuing his claim and was given assurances that he had come to the right place to process his

20    administrative claim. These allegations are sufficient to survive a Rule 12(b)(6) motion, since
21    equitable tolling is rarely resolved at the pleading stage.”).

22    IV.    ANALYSIS

23           Plaintiff’s claim accrued on June 7, 2014—the date of his alleged assault. Thus, absent

24    any tolling, the statute of limitations for Plaintiff’s claims expired on June 7, 2016. See Butler,

25    766 F.3d at 1198 (two-year statute of limitations); TwoRivers, 174 F.3d at 991 (accrual date).

26    Plaintiff’s complaint was filed on September 10, 2019. Thus, absent tolling, Plaintiff’s claim
27    would be barred by the statute of limitations.

28           As Defendant points out, Plaintiff is not entitled to the two years of tolling generally

                                                         10
     Case 1:19-cv-01333-NONE-EPG Document 37 Filed 01/28/21 Page 11 of 17


 1    granted to prisoners under California Civil Code § 352.1 because that section does not apply to

 2    prisoners, like Plaintiff, who are serving life sentences without the possibility of parole. See Cal.

 3    Civ. Code § 352.1(a) (granting tolling only to those imprisoned “for a term less than for life”);

 4    accord Gonzalez v. Gardemal, 599 F. App’x 292 (9th Cir. 2015) (unreported) (“Contrary to

 5    Gonzalez’s contention, he is not entitled to statutory tolling because he is incarcerated for a life

 6    term without the possibility of parole.”); (ECF No. 18-1 at 3-4) (judgment filed in People of the

 7    State of California v. Sosa, Jorge Luis, Superior Court of California, County of Los Angeles,

 8    Case No. VA 026484, dated Jan. 10, 1995, sentencing Plaintiff to “life without the possibility of

 9    parole” for murder).3 Thus, Plaintiff is not entitled to two years’ tolling under California Civil

10    Code § 352.1.

11             Plaintiff filed a staff complaint on August 23, 2018. Plaintiff finally received a response

12    from the third level on June 7, 2019. According to the law cited above, the statute of limitations

13    is tolled for this period, i.e. 318 days.

14             The central question is whether Plaintiff is entitled to tolling before filing his

15    administrative grievance while an investigation with the Office of Internal Affairs was pending.

16             The Ninth Circuit’s decision in Soto v. Sweetman, 882 F.3d 865 (9th Cir. 2018), is

17    instructive. There, plaintiff Soto was an inmate who alleged he was sexually assaulted by prison

18    guards in May 2010. Id. at 866. He filed a grievance one month later. Id. at 868. However, the

19    plaintiff abandoned that administrative grievance because “he was told that the Criminal

20    Investigation Unit would be notified about his complaint and would investigate and that he could
21    continue the grievance process when that Unit completed its investigation.” Id. at 868. The

22    plaintiff recommenced the grievance process in January 2014. Soto’s appeal was denied, and he

23    promptly filed his lawsuit. Id. at 868-69.

24             3
                 Under Federal Rule of Evidence 201(b)(2), a court may take judicial notice of court records. U.S. ex rel.
      Robinson Rancheria Citizens Council v. Borneo, Inc., 971 F.2d 244, 248 (9th Cir. 1992) (“[W]e may take notice of
25    proceedings in other courts, both within and without the federal judicial system, if those proceedings have a direct
      relation to matters at issue.”); United States v. S. California Edison Co., 300 F. Supp. 2d 964, 973 (E.D. Cal. 2004)
26    (same).
                Therefore, the Court grants Defendant’s request for judicial notice of the judgment from the Superior Court
27    of California, County of Los Angeles, filed by Defendant. See King v. Contra Costa Cty., No. C 20-00462 SBA,
      2020 WL 978632, at *3 (N.D. Cal. Feb. 28, 2020) (taking judicial notice of judgments against plaintiff that were filed
28    by defendant in connection with motion to dismiss section 1983 action).


                                                                11
     Case 1:19-cv-01333-NONE-EPG Document 37 Filed 01/28/21 Page 12 of 17


 1              The district court granted summary judgment in favor of defendants, finding Soto’s claims

 2    were time barred, and the Ninth Circuit affirmed. The Court explained that “The Prison

 3    Litigation Reform Act provides that ‘[n]o action shall be brought with respect to prison

 4    conditions under section 1983 of this title, or any other Federal law, by a prisoner ... until such

 5    administrative remedies as are available are exhausted.’ 42 U.S.C. § 1997e(a). Exhaustion is

 6    mandatory.” Id. at 869. Notwithstanding this rule, the Court held that the cause of action accrues

 7    when “the inmate knows of the acts . . . and knows that he was injured,” but that “courts apply

 8    equitable tolling to extend limitations while the inmate exhausts his administrative remedies.” Id.

 9    at 870.

10              The Court then addressed Soto’s argument that a prison staff member had told him that

11    the Criminal Investigation Unit would investigate his claim, and only after that was concluded

12    could Soto start the grievance process. The Court rejected Soto’s argument, on the grounds that

13    he failed to submit a proper declaration attesting to this fact, he failed to show that he diligently

14    pursued the Internal Affairs investigation, and he eventually pursued the grievance without

15    waiting for conclusion of the investigation, stating in relevant part:

16              Soto raised this argument for the first time in his responses to the defendants’
17              summary judgment motion and to the district court’s show-cause order. The
                district court held that Soto was not entitled to tolling throughout this period
18              because he presented no competent evidence that he was required to wait for the
                Criminal Investigation Unit to finish its investigation, or that he had done anything
19              to follow up on his sexual-assault claim, including asking about the
                investigation. We agree.
20
21              . . . We do not, as the dissent argues, treat Soto as an ordinary pro se litigant, much
                less as a trained attorney. But we do not entirely release him from any obligation
22              to identify or submit some competent evidence supporting his claim for equitable
                tolling.
23
                This approach does not unfairly require Soto to take steps beyond his knowledge.
24
                The district court followed Rand v. Rowland, 154 F.3d 952, 962 (9th Cir.
25              1998) (en banc), sending Soto a written notice of the requirements for responding
                to a motion for summary judgment under the Federal Rules of Civil Procedure.
26              The notice given to Soto explicitly told him that:
27                     [w]hen a party you are suing makes a motion for summary
                       judgment that is properly supported by declarations (or other sworn
28

                                                           12
     Case 1:19-cv-01333-NONE-EPG Document 37 Filed 01/28/21 Page 13 of 17


 1                     testimony), you cannot simply rely on what your complaint says.
                       Instead, you must set out specific facts in declarations, depositions,
 2                     answers to interrogatories, or authenticated documents, as provided
 3                     in Rule 56(e), that contradict the facts shown in the Defendants’
                       declarations and documents and show that there is a genuine issue
 4                     of material fact for trial. If you do not submit your own evidence in
                       opposition, summary judgment, if appropriate, may be entered
 5                     against you.
 6           Docket Entry No. 63 at 2, Soto v. Ryan (D. Ariz. 2015) (No. 14-1323).
 7
             Not only did Soto fail to include any allegations in his 2014 complaint that he
 8           could not proceed with the grievance process until the Criminal Investigation Unit
             completed its investigation, he failed to submit any declaration, affidavit,
 9           authenticated document, or other competent evidence to that effect.
             ...
10
             The district court was also correct in ruling that no competent evidence showed
11           that, during the three years and nine months Soto stated that he was waiting to hear
             from the Criminal Investigation Unit, he took any steps to follow up on his claim
12           or ask about the delay in the investigation. The record shows that Soto was not
             doing anything to exhaust his remedies from May 2010 to January 2014. He failed
13           for almost four years to question the fact that he had heard nothing about the
             Criminal Investigation Unit’s investigation.
14
             ...
15           Soto’s own conduct also undermines his argument that he did nothing for almost
             four years because he could not pursue his remedies until the Criminal
16           Investigation Unit had finished its investigation. When Soto did eventually exhaust
             his administrative remedies in 2014, he did not wait for the Criminal Investigation
17           Unit to finish its investigation. Soto made an informal complaint and sent an
             inmate letter to restart the grievance process in January 2014. He did not wait for
18
             the Criminal Investigation Unit to complete its investigation, as he now claims he
19           was told he had to, before proceeding with the third step in the grievance process
             by filing a formal grievance in March 2014. Soto did not receive notice that the
20           Criminal Investigation Unit had completed its investigation until April 4, 2014. By
             then, he had already appealed to the warden, step four in the grievance process.
21

22    Id. at 870-73.

23           The facts and circumstances at issue here are distinguishable from those in Soto. At the

24    outset, this is a motion to dismiss, not a motion for summary judgment. See Huynh, 465 F.3d at

25    1003–04 (“Generally, the applicability of equitable tolling depends on matters outside the

26    pleadings, so it is rarely appropriate to grant a Rule 12(b)(6) motion to dismiss (where review is

27    limited to the complaint) if equitable tolling is at issue.”); Veronda, 11 F. App’x at 735 (“The

28    allegations in Veronda’s complaint demonstrate that he exercised diligence in pursuing his claim


                                                          13
     Case 1:19-cv-01333-NONE-EPG Document 37 Filed 01/28/21 Page 14 of 17


 1    and was given assurances that he had come to the right place to process his administrative claim.

 2    These allegations are sufficient to survive a Rule 12(b)(6) motion, since equitable tolling is rarely

 3    resolved at the pleading stage.”). Plaintiff attached to his complaint correspondence with the

 4    Office of Internal Affairs and documents concerning his exhaustion for administrative remedies.

 5    These documents provide some evidence of pursuit of claims before filing and could entitle

 6    Plaintiff to equitable tolling. See Supermail Cargo, 68 F.3d at 1206–07 (“A motion to dismiss

 7    based on the running of the statute of limitations period may be granted only if the assertions of

 8    the complaint, read with the required liberality, would not permit the plaintiff to prove that the

 9    statute was tolled.”).

10            Additionally, Plaintiff has asserted that:

11            Here, Plaintiff was told by the Lieutenant that this was the proper course of action
              for him to take (beginning an inquiry with the Office of Internal Affairs), and that
12            until this was completed, he could not file a grievance on the allegations. Thus,
              Plaintiff did timely file, and was party to, an administrative remedy, the rem[e]dy
13            he believed was proper.
14    (ECF No. 33 at 2). Plaintiff’s objections to the Findings and Recommendations are signed by

15    Plaintiff under penalty of perjury. Although it is not in a declaration format, the facts have been

16    verified, unlike in Sosa. Moreover, because this is not a motion for summary judgment, Plaintiff

17    has not been given any instructions pursuant to Rand v. Rowland, 154 F.3d 952, 962 (9th Cir.

18    1998) (en banc), as to the importance of submitting such a declaration.

19            Unlike the Plaintiff in Soto, according to exhibits attached to his complaint, Plaintiff

20    sought information about the status of his criminal investigation multiple times while the process

21    was pending. On August 24, 2015, Plaintiff signed a CDCR 22 form, requesting “copies of all

22    documents, reports or chronos filed in my files that are related to or pertain to the incident on or

23    about June 07th, 2014 . . . (I’m referring to the report of sexual assault by c/o Housse and his

24    partners)[.]” (ECF No. 1-1 at 10). He was informed there were no documents. (Id.). Plaintiff tried

25    again on September 20, 2015, this time on a form CDCR 22a. (Id. at 12) (“The sole purpose of

26    this request is to respectfully request documentation in regards to the disposition of a sexual

27    misconduct investigation against CSATF officers conducted by ISU.”). This time, he was

28    informed the investigation was still ongoing and he would be informed when it was complete.

                                                           14
     Case 1:19-cv-01333-NONE-EPG Document 37 Filed 01/28/21 Page 15 of 17


 1    (Id.) (“To the best of my knowledge this is still an open investigation. Upon completion and

 2    closure of the investigation by staff at the institution where the alleged event occurred, you will

 3    get a memo and advisement.”).

 4            Additionally, unlike in Soto, there are indications that Plaintiff did in fact wait until the

 5    end of the criminal investigation process to file his administrative remedy. On July 27, 2018, a

 6    letter from the “Intake and Review Unit, Office of the Inspector General” provides procedures for

 7    reviewing the decision from the OIG. (Id. at 3). Plaintiff began exhausting his administrative

 8    remedies on August 23, 2018—less than a month after his OIG inquiry apparently came to an

 9    end.

10            Finally, it is worth noting that the Court in Soto applied the standards from Arizona state

11    law. California’s rules for equitable tolling require a fact-specific analysis regarding what notice

12    the defendants received in an earlier claim:

13            Of the three [elements in California’s test], the notice factor seems most adaptable
              to general rules established as a matter of law. However, even this factor often
14            requires a practical, fact-specific analysis. Although generally the notice factor
15            “means that the defendant in the first claim is the same one being sued in the
              second,” this is not an absolute requirement. See Collier, 142 Cal.App.3d at 924,
16            191 Cal.Rptr. at 685. The notice factor may be satisfied where a defendant in the
              second claim was alerted to the need to gather and preserve evidence by the first
17            claim even if not nominally a party to that initial proceeding. See Id. at 928–29,
              191 Cal.Rptr. at 688–89. For example, here the district court noted that several of
18            the defendants were not parties to Cervantes’ administrative proceedings.
19            However, from the allegations of the complaint, it appears that these defendants,
              all but one of whom have close affiliations with the City, may well be in the kind
20            of evidentiary privity as would justify overlooking their nominal absence from the
              Civil Service proceedings.
21

22    Cervantes, 5 F.3d at 1276 n.3. At this stage in the proceedings, the Court is without sufficient

23    information regarding the Criminal Affairs Investigation to determine what if any notice

24    Defendants received. It is possible that facts could show that the Criminal Affairs Investigation

25    satisfies California equitable tolling rules.

26            Thus, construing facts in favor of Plaintiff at this stage in litigation, it appears that

27    equitable tolling could apply to the Criminal Affairs Investigation and Administrative Grievance

28    process that would render Plaintiff’s complaint timely, as follows:

                                                          15
     Case 1:19-cv-01333-NONE-EPG Document 37 Filed 01/28/21 Page 16 of 17


 1
              Major Event Alleged                         Date                Days since previous event
 2
       Incident                                 June 7, 2014                 N/A
 3     Date privacy form in connection          December 4, 2014             143
       with law enforcement complaint
 4     signed
       End of law enforcement complaint         July 27, 2018                1331
 5     Staff grievance submitted                August 23, 2018              27
 6     Third level appeal denied                June 7, 2019                 318
       Complaint filed                          September 10, 2019           66
 7     Total Time Elapsed                                                    1921

 8           Thus, after subtracting the periods for equitable tolling and exhaustion, the statute of

 9    limitations ran for 236 days. That is well under the 730 days, i.e., two years.

10           Defendant makes several additional arguments. First, Defendant argues in its response to

11    Plaintiff’s objections to the findings and recommendations, that two “other decisions

12    independently support the Findings and Recommendations’ determination that Plaintiff is not

13    entitled to tolling for exhaustion of administrative remedies.” (ECF No. 35 at 5). Those two

14    decisions do not prevent a finding of equitable tolling. The first case, McGinnis v Ramos, Case

15    No. 15-cv-2812 JLS (JLB), 2018 WL 3104307 (S.D. Cal. June 25, 2018), was at summary

16    judgment and did not consider whether equitable tolling is available when a prison official

17    instructs a prisoner to delay filing a grievance. Rather, it found that the plaintiff was not entitled

18    to equitable tolling during the time he was not exhausting his administrative remedies.

19           The second case, Ray v. Leal, No. 11-CV-05550-YGR (PR), 2015 WL 1501056 (N.D.

20    Cal. Mar. 31, 2015), aff’d, 633 F. App’x. 401 (9th Cir. 2016), did concern outside parties’

21    investigations of the alleged constitutional violations. However, there, the “Defendants

22    concede[d] that, for the purposes of their motion for summary judgment, Plaintiff is entitled to

23    equitable tolling based on his attempts to pursue his administrative filings outside of the courts.”

24    Id. at *7. The court found that the statute of limitations had expired anyway because even

25    assuming the time was tolled, the plaintiff still filed his complaint seven days too late. Thus,

26    Defendant’s other citations are not convincing.

27    ///

28    ///

                                                         16
     Case 1:19-cv-01333-NONE-EPG Document 37 Filed 01/28/21 Page 17 of 17


 1    V.      CONCLUSION AND RECOMMENDATIONS

 2            Accordingly, IT IS HEREBY RECOMMENDED that Defendant’s motion to dismiss

 3    (ECF No. 18) be DENIED.

 4            These findings and recommendations are submitted to the United States district judge

 5    assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within twenty-one (21)

 6    days after being served with these findings and recommendations, any party may file written

 7    objections with the court. Such a document should be captioned “Objections to Magistrate

 8    Judge’s Findings and Recommendations.” Any reply to the objections shall be served and filed

 9    within seven (7) days after service of the objections. The parties are advised that failure to file

10    objections within the specified time may result in the waiver of rights on appeal. Wilkerson v.

11    Wheeler, 772 F.3d 834, 838-39 (9th Cir. 2014) (citing Baxter v. Sullivan, 923 F.2d 1391, 1394

12    (9th Cir. 1991)).

13    IT IS SO ORDERED.
14

15
           Dated:   January 27, 2021                             /s/
                                                         UNITED STATES MAGISTRATE JUDGE
16

17

18

19

20
21

22

23

24

25

26
27

28

                                                         17
